Citation Nr: 9914053	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  96-15 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

1.  Entitlement to an increased rating for anosmia, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for nasal polyps, 
currently evaluated as 10 percent disabling.

3.  Entitlement to a compensable separate rating for 
pansinusitis prior to June 15, 1998.

4.  Entitlement to an increased rating for pansinusitis, 
currently evaluated as 10 percent disabling

5.  Entitlement to an increased rating for lumbosacral strain 
with degenerative joint disease and chronic low back pain, 
currently evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to August 
1988.

This case comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) on appeal from a 
February 1996 rating decision of the Wichita, Kansas Regional 
Office (RO), which increased the evaluation for the service-
connected postoperative residuals of maxillary and sphenoid 
sinusitis to 10 percent, effective from the dated of a claim 
received in September 1995, and denied a compensable 
evaluation for lumbosacral strain with degenerative disease 
and chronic low back pain.  During the pendency of the 
appeal, a November 1996 rating decision increased the 
evaluation for the service-connected low back disability to 
10 percent, effective from September 1995.

By rating action dated in June 1998, nasal polyps and loss of 
smell (anosmia) were determined to be inextricably 
intertwined with the issue of evaluation for sinusitis.  
Separate ratings of service connection thus were granted for 
anosmia and nasal 

polyps, and each was rated 10 percent disabling from the date 
of receipt of the claim for an increased rating in September 
1995.  In conjunction therewith, a separate noncompensable 
evaluation was assigned for pansinusitis, effective prior to 
June 15, 1998, and a 10 percent evaluation was assigned 
effective from June 15, 1998.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The appellant is in receipt of the highest schedular 
evaluation assignable for complete loss of sense of smell.

3.  Nasal polyps are manifested by almost complete 
obstruction of both nasal passages with nasal congestion and 
mucoid drainage.

4.  Pansinusitis is manifested by complete opacification of 
the frontal and ethmoid sinuses, bilaterally, and partial 
opacification of maxillary and sphenoid sinuses, bilaterally 
with reported complaints of facial pressure and recurrent 
headaches prior to June 15, 1998 without purulent discharge.

5.  Postoperative residuals of pansinusitis are currently 
manifested by complete opacification of the frontal and 
ethmoid sinuses, bilaterally, and partial opacification of 
maxillary and sphenoid sinuses, bilaterally with reported 
complaints of facial pressure and recurrent headaches; the 
veteran does not suffer frequently incapacitating 
recurrences, severe and frequent headaches, purulent 
discharge or crusting reflecting purulence or three or more 
incapacitating episodes of sinusitis per year which require 
antibiotic treatment. 

6.  Lumbosacral strain with degenerative joint disease and 
chronic low back pain is manifested by no more than moderate 
limitation of lumbar spine motion.


CONCLUSIONS OF LAW

1.  The schedular requirements for an evaluation in excess of 
10 percent for anosmia have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West1991); 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.87b, Diagnostic Code 6275 (1998). 

2.  The schedular requirements for an evaluation of 30 
percent for nasal polyps have been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. Part 4, Diagnostic Code 6501 
(1996); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.20 and 4.97, 
Diagnostic Code 6522 (1998).

3.  The schedular requirements for a separate evaluation of 
10 percent for pansinusitis prior to June 15, 1998 have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.97, Diagnostic Codes 6510-6514 (1996 and 1998).

4.  The schedular criteria for an evaluation in excess of 10 
percent for postoperative residuals of pansinusitis have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. § 4.97, Diagnostic Codes 6510-6514 (1996 and 
1998).

5  The schedular criteria for a 20 percent disability 
evaluation for lumbosacral strain with degenerative joint 
disease and chronic low back pain have reasonably been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 
5292, 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran maintains that the currently assigned disability 
evaluations for his service-connected postoperative nasal 
disorders do not adequately reflect the severity of each 
disability.  He contends that he has symptoms which include 
recurrent headaches, difficulty breathing, severe congestion, 
loss of smell, and post-nasal drip for which higher 
disability evaluations are warranted.  The veteran also 
asserts that his service-connected lumbosacral strain with 
degenerative disease and chronic low back pain is more 
severely disabling than reflected by the currently assigned 
disability evaluation.  He contends that this disability 
results in back pain, interferes with his sleep, and limits 
physical activity. 

Initially, the Board finds that the veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990).  Here, the veteran's claims are well 
grounded because he has service-connected disorders and has 
submitted evidence that he claims shows exacerbation of those 
disabilities.  See Proscelle v. Derwinski, 2 Vet.App. 629, 
632 (1992).  The Board finds that with the completion of the 
requested actions on Board remand of July 1997, all relevant 
facts have been properly developed and no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
history of a disability must be considered.  See 38 C.F.R. 
§§ 4.1, 4.2 (1998).  However, where entitlement to 
compensation has already been established and an increase in 
a disability rating is at issue, as in the instant case, it 
is the present level of disability that is of primary 
concern.  Francisco v. Brown, 7 Vet.App. 55, 58 (1994).  When 
an unlisted condition is encountered it will be permissible 
to rate under a closely related disease or injury in which 
not only the function affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1998).  

Complete loss of sense of smell, on an anatomical or 
pathological basis, warrants a maximum 10 percent schedular 
evaluation.  38 C.F.R. § 4.97, Diagnostic Code 6275.

During the course of the claimant's appeal, the regulations 
governing ratings for respiratory disabilities were revised.  
The appellant's sinusitis was evaluated under 38 C.F.R. 
§ 4.97, Diagnostic Code 6514.  The rating criteria used prior 
to October 7, 1996 under 38 C.F.R. § 4.97, Diagnostic Codes 
6510 to 6514 provided that chronic sinusitis with X-ray 
manifestations only, or with symptoms either mild or only 
occasional, warranted a noncompensable evaluation.  When 
moderate, with discharge or crusting or scabbing and 
infrequent headaches, a 10 percent evaluation was warranted.  
A 30 percent evaluation was warranted when the symptoms were 
severe, with frequently incapacitating recurrences, severe 
and frequent headaches, purulent discharge or crusting 
reflecting purulence.  A maximum schedular 50 percent 
evaluation was appropriate where the symptoms were post- 
operative, following radical operation, with chronic 
osteomyelitis requiring repeated curettage, or severe 
symptoms after repeated operations.

Effective October 7, 1996, the general rating criteria for 
sinusitis (Diagnostic Codes 6510 through 6514) were revised 
as follows.  Currently, a noncompensable evaluation is 
warranted when sinusitis is detected by X-ray only; a 10 
percent evaluation is warranted for one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 30 percent evaluation is warranted when there 
are three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 50 percent 
evaluation is assigned following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  A 
note following this section provides that an incapacitating 
episode of sinusitis means one that requires bed rest and 
treatment by a physician.  

The service-connected nasal polyps may be analogously rated 
as rhinitis.  Under respiratory criteria in effect through 
October 6, 1996, a 10 percent evaluation was warranted for 
chronic, atrophic rhinitis manifested by definite atrophy of 
intranasal structure and moderate secretion, while moderate 
crusting and ozena with atrophic changes warranted a 30 
percent evaluation, and massive crusting and marked ozena 
with anosmia warranted a 50 percent evaluation.  38 C.F.R. 
§ 4.97, Diagnostic Code 6501 (1996).  Under the newly revised 
criteria of 38 C.F.R. § 4.97 (1998), Diagnostic Code 6522 
provides that a 10 percent evaluation is warranted for 
allergic or vasomotor rhinitis without polyps but with 
greater than 50 percent obstruction of the nasal passage on 
both sides or complete obstruction on one side.  A 30 percent 
evaluation is warranted for allergic or vasomotor rhinitis 
with polyps. Id.

Where the law or regulation changes during the pendency of a 
case, the version most favorable to the veteran will 
generally be applied.  See West v. Brown, 7 Vet.App. 70, 76 
(1994), Hayes  v. Brown 5 Vet.App. 60, 66-67 (1993), Karnas 
v. Derwinski, 1 Vet.App. 308, 313 (1991).  The record 
reflects the RO has adjudicated the veteran's claims and 
developed the appeal under both the old and new rating 
criteria.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (1998).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (1998).

1.  Increased rating for anosmia.

As noted previously, separate service connection has been 
established for anosmia, rated 10 percent disabling from 
September 22, 1995.

The appellant was afforded a VA nose and sinus examination in 
January 1996 when it was clinically noted that he had 
decreased smelling acuity, but that the veteran reported it 
was still intact.  Pursuant to Board remand of July 1997, he 
underwent another VA examination in this regard in March 1998 
and indicated that he had no 

sense of smell with a poor sense of taste.  He reported that 
following bilateral polypectomies in the past, his sense of 
smell had recovered, but had then gradually diminished and 
disappeared again.  

The Board notes that although the issue of a higher rating 
for anosmia has been raised, it is pointed out that the 
current schedular 10 percent evaluation for this disability 
encompasses a complete loss of sense of smell.  The VA rating 
schedule does not provide for a higher rating in this regard.  
Consequently, the appellant is in receipt of the highest 
disability evaluation for anosmia, and an increased rating 
must be denied.  

2.  Increased rating for nasal polyps.

A separate rating for nasal polyps was established from 
September 22, 1995 by rating action dated in June 1998.  The 
appellant is currently in receipt of a 10 percent rating for 
this disability.

The appellant underwent VA examination of the nose and 
sinuses in January 1996 where he indicated that he had had 
removal of nasal polyps in 1981 and again in 1987.  He 
related that when the nasal polyps are large they caused him 
to have difficulty breathing at night.  Upon examination, it 
was noted that he had a pearly light reflex off nasal polyps 
seen on observation through the speculum in both nares.  He 
had a slightly nasal speech and frequent sniffing of 
secretion.  A diagnosis of pansinusitis with recurrent polyps 
was rendered.  

On VA sinus compensation examination in March 1998, the 
veteran complained of chronic nasal obstruction, congestion 
and recurrent nasal drainage which was usually clear with 
occasional yellowish discoloration, particularly at the time 
of an upper respiratory infection.  He related that the right 
nasal passage was obstructed most of the time.  Physical 
examination disclosed bilateral obstructive nasal polyps 
posterior to a synechia.  It was reported that there was a 
large amount of bilateral obstructive nasal polyps in the 
left nostril with moderate congestion and mucoid drainage, 
but no frank pus in either nostril.  Indirect nasal-
pharyngoscopy showed bilateral obstructive nasal polyps in 
both choanae.  It was noted a CT scan showed that both nasal 
passages were partially occluded with soft tissue masses 
which were the nasal polyps.  A diagnosis of bilateral nasal 
polyps with almost complete obstruction of both nasal 
passages was rendered in this regard.  The examiner stated 
that the veteran was in need of a bilateral nasal polypectomy 
among other procedures.  

The evidence in this regard clearly shows that the veteran 
has multiple polyps of both nares, and that it was clinically 
determined that he had almost complete obstruction of both 
nasal passages as a result thereof.  The Board thus finds 
that disability due to polyps more nearly approximate the 
criteria for a 30 percent evaluation for allergic or 
vasomotor rhinitis is clearly met.

3.  Increased rating for pansinusitis, to include whether a 
compensable evaluation was warranted prior to June 15, 1998.

Service connection for sphenoid and maxillary sinusitis was 
granted by a rating action dated in May 1989 and a 
noncompensable disability evaluation was assigned.  The zero 
percent disability evaluation for such was increased to 10 
percent from September 22, 1995 by rating action dated in 
February 1996.  As noted previously, service connection was 
granted for anosmia and nasal polyps which were associated 
with sinusitis, by rating action dated in June 1998, and each 
was rated 10 percent disabling from the receipt of a claim 
for an increased rating in September 1995.  The service-
connected sinus condition was recharacterized as pansinusitis 
for which a noncompensable evaluation was established from 
September 1988, and a 10 percent evaluation was granted 
effective from June 15, 1998.  Therefore, the Board must 
determine whether or not a compensable rating was warranted 
for pansinusitis from the veteran's reopened claim received 
in September 1995 until June 15, 1998. 

The record reflects that the veteran was afforded a VA 
examination for compensation and pension purposes in January 
1996 and provided history to the effect that he had had two 
surgeries on his nose, one of which involved "sinus 
windows."  He related that he used over-the-counter Sudafed 
two to three times a week depending on the weather and the 
amount of congestion he was experiencing.  Upon examination, 
there was no tenderness upon pressure of the sinus regions of 
his face.  It was noted that he had occasional sniffing of 
clear secretions from his nose.  X-rays of the sinuses were 
interpreted as showing pansinusitis with complete 
ossification of the sphenoid and right maxillary sinuses.  It 
was reported that there was significantly more disease 
present in the right maxillary and sphenoid sinuses than 
there was previously, and slightly more disease of the left 
maxillary sinus.  A diagnosis of pansinusitis with recurrent 
polyps was rendered.  Subsequent to this examination, and as 
noted previously, the service-connected sinus disorder rating 
was increased to 10 percent by rating action dated in 
February 1996.  

The appellant presented testimony at a RO personal hearing on 
appeal in July 1996 to the effect that his sinus symptoms had 
increased in severity in recent years to the extent that he 
currently had to use medication more frequently.  He related 
that the weather aggravated his symptoms, which included 
severe headaches, nasal drip and pressure.  He indicated that 
the various medications that he used did not significantly 
alleviate the problem.  He denied having recurrent infection 
or the use of antibiotics.

Pursuant to Board remand of July 1997, the appellant was 
afforded a special examination of the nose and sinuses in 
March 1998.  He related that he had chronic nasal 
obstruction, congestion and recurrent nasal drainage which 
was usually clear with an occasional yellowish discharge, 
particularly when he had an upper respiratory infection.  It 
was noted that the veteran had recurrent bilateral frontal 
and maxillary headaches intermittently, particularly with 
changes in the weather, and with increased nasal congestion 
and obstruction.  He stated that these occurred about four 
times a month but were not unduly prolonged.  It was reported 
that he was on no medication at that time.  

Upon physical examination, it was observed that there was 
almost complete obstruction of the right nasal passage 
secondary to a deviated nasal septum, and a synechia between 
the right side of the nasal septum and the lateral wall of 
the right nostril.  The examiner stated that there was 
evidence of bilateral pansinusitis with complete 
opacification of the frontal and ethmoid sinuses, 
bilaterally, and partial opacification of maxillary and 
sphenoid sinuses, bilaterally.  Diagnoses included 

chronic bilateral pansinusitis.  The examiner opined that the 
veteran was in need of several operative procedures of the 
nose, including endoscopic sinus surgery on the frontal, 
ethmoid and maxillary sinuses.  

Analysis

For the periods both prior to and from June 15, 1998, it is 
not shown that he suffered three or more incapacitating 
episodes of sinusitis per year or required antibiotic 
treatment.  There is also no objective evidence of record 
which reasonably indicates that he has more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  As 
well, a severe condition characterized by frequently 
incapacitating recurrences, severe and frequent headaches, 
purulent discharge or crusting reflecting purulence is not 
demonstrated.  The veteran stated upon personal hearing on 
appeal that he did not develop sinus infections and there is 
no verification of such in the appeal period.  There is no 
indication nor did he testify that he has lost any time from 
work due to the condition.  While the appellant relates that 
he uses various medications for his symptoms, there is no 
clinical indication that he seeks any ongoing treatment in 
this regard.  Manifestations of other service-connected or 
nonservice-connected nasal disorders, including a deviated 
septum, are not for consideration in determining the separate 
evaluation for pansinusitis.

The Board thus finds that the sinus symptoms indicated on 
recent VA examinations are adequately contemplated by the 10 
percent disability evaluation currently in effect which 
encompasses discharge or crusting or scabbing and infrequent 
headaches under the rating criteria in effect prior to 
October 7, 1996.  As well, there is no showing that he has 
more than one to two incapacitating episodes per year of 
sinusitis requiring prolonged antibiotic treatment, 
characterized by headaches, pain, and purulent discharge or 
crusting, so as to warrant a rating in excess of 10 percent 
under the current rating criteria for sinusitis.  As such, 
the clinical findings do not more nearly approximate the 
criteria for the next highest rating of 30 percent in this 
regard.  

The Board notes in this regard, however, that prior to June 
15, 1998, the complaints voiced by the veteran with respect 
to his sinus disorder included post-nasal drip, nasal 
congestion, facial pressure and occasionally severe 
headaches.  The appellant stated that it was necessary for 
him to use medications, including Sudafed for his increased 
symptomatology.  It is observed that radiological studies of 
the sinuses have disclosed an involved process for which 
surgery has been recommended.  The Board finds that the 
symptoms the appellant has manifested throughout the appeal 
period are at least consistent with moderate sinusitis under 
the criteria in effect for sinusitis prior to October 7, 
1996, or with three to six non-incapacitating episodes of 
sinusitis per year under the new criteria for which a 10 
percent evaluation is also warranted prior to June 15, 1998.  
For the reasons discussed above, greater than 10 percent 
disability was not demonstrated prior to June 15, 1998.  Any 
benefit of the doubt is thus resolved in favor of appellant 
as to this matter by finding that a 10 percent evaluation is 
warranted for pansinusitis prior to June 15, 1998. 

5.  Increased rating for low back disability.

Arthritis due to trauma substantiated by X-ray findings is 
rated as degenerative arthritis.  38 C.F.R. Part 4, 
Diagnostic Code 5010 (1998).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or 
group of minor joints affected by limitation of motion.  
These 10 percent evaluations are combined, not added, under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  

Slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent evaluation.  A 20 percent 
evaluation requires moderate limitation of motion.  A 40 
percent evaluation requires severe limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5292.  A 10 percent 
evaluation is warranted for lumbosacral strain with 
characteristic pain on motion.  A 20 percent evaluation is 
warranted for lumbosacral strain where there is muscle spasm 
on extreme forward bending and unilateral loss of lateral 
spine motion in a standing position.  A 40 percent evaluation 
requires severe lumbosacral strain manifested by listing of 
the whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of the joint space.  A 40 
percent evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.

As well, the United States Court of Veterans Appeals held in 
Deluca v. Brown, 8 Vet. App. 202, 206-7 (1995), that in 
addition to applying schedular criteria, the Board may 
consider granting a higher evaluation in cases in which 
functional loss due to pain is demonstrated, and pain on use 
is not contemplated in the relevant rating criteria.  It was 
determined that a rating must be coordinated with the 
impairment of function (see 38 C.F.R. § 4.21 (1998)) and that 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
on use or due to flare-ups in accordance with the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 (1998).

The veteran underwent VA examination of the low back in 
November 1995.  He stated that if he took several days of 
muscle relaxers, he obtained relief from back discomfort.  He 
indicated that he had a back support belt that he purchased 
himself which he wore when he had back pain, but said that he 
wore it at no other time.  The appellant related that pain 
was worse in cold damp weather.  He stated that he had back 
pain sometimes if he only bent over wrong when he was under 
stress.  He indicated that the last time he had received 
treatment for his back was in 1993 at the VA when he was 
prescribed muscle relaxers.

Upon examination, no postural abnormality or deformity of the 
back was observed.  The muscles were noted to be soft.  
Forward flexion and backward extension were to 95 degrees and 
35 degrees, respectively.  Left lateral flexion, right 
lateral flexion, left rotation and right rotation were all to 
40 degrees, each.  The veteran was reported to have denied 
any pain on examination.  No abnormal neurologic findings 

were noted.  X-rays of the lumbar spine were interpreted as 
showing minimal progressive degenerative disease at L2-3, and 
L4-5.  It was commented that this had been noticed since his 
previous comparison examination in June 1988.

The veteran testified upon personal RO hearing on appeal in 
July 1996 that he occasionally had to wear a back brace and 
had difficulty sleeping due to back symptoms.  He related 
that pain was characterized by a sharp stabbing sensation and 
radiated into his legs.  He said that all movements were 
painful and that his walking and working ability had been 
affected.  The appellant stated that he could not drive when 
back pain was particularly bad, and indicated that he had to 
be very careful when he lifted, squatted or bent down.

The veteran underwent VA examination of the spine in December 
1997 pursuant to Board remand where it was reported that he 
had worked at the VA Hospital as a custodian for the past 
five years and that his duties included sweeping, mopping, 
and handling trash and laundry bags.  It was noted that he 
occasionally had to lift from 60 to 70 pounds but did not do 
this on a regular basis.  

The veteran stated that he had intermittent episodes of 
significant low back pain which usually occurred on average 
of from two to three times per year; most of which did not 
last more than a few days.  He indicated that he had had 
increased low back pain over the past two weeks and that this 
had lasted longer than usual.  He said that he ordinarily 
took muscle relaxers, and related that he had missed work 
occasionally for bedrest.  It was noted that he used a low 
back support on occasion, but had worn it only two or three 
times per month recently.  It was reported that he had a 
prescription for Flexeril, but took it only occasionally, and 
sometimes used over-the-counter Tylenol for discomfort, but 
not on a regular basis.  It was noted that he had had no 
recent physical therapy or active treatment from anyone 
recently.  

The veteran indicated that he had had no recent injury to 
aggravate his low back symptomatology, and essentially 
related that he engaged in everyday chores without a problem, 
although repetitive activity did exacerbate his symptoms.  He 
was reported to have estimated that he had 15 good days a 
month without low back pain and stated that many times he had 
no back pain.  He did indicate, however, that sometimes he 
went to work with quite a bit of back discomfort, and that 
when the pain became really bad, he could not go at all.  The 
veteran stated that the last time this had happened was 
approximately two months before.  

Upon physical examination, findings included mild tenderness 
upon palpation of the lower lumbar spine and muscle area, 
especially in the sacroiliac region.  There was no muscle 
spasm.  The veteran was able to walk on toes and heels well 
with no evidence of weakness.  Knee and ankle reflexes were 
good and equal, bilaterally.  It was noted that straight leg 
raising in a sitting position evinced a complaint of mild low 
back discomfort, especially with raising the left leg, but 
that straight leg raising could be achieved to 90 degrees, 
bilaterally, and resulted in no radiation of pain to the 
legs.  It was reported that lumbar range of motion was 
"reasonably good" and that he could flex to within 2 inches 
of touching his fingertips to the floor.  The examiner 
indicated that extension was to 20 degrees with normal being 
25 degrees.  Right and left lateral tilting was 25 degrees 
and 20 degrees, respectively.  It was noted that the 
appellant complained of low back discomfort at the extremes 
of motion.  

Following examination, the examiner stated that the veteran 
had had a history of chronic and intermittent low back pain 
since 1981.  It was found that none of the records indicated 
any suggestion of a nerve root or disc problem, nor was any 
shown on current examination.  It was reported that lumbar 
spine X-rays did reflect some degenerative changes at L5-S1, 
L4-5 and some narrowing of the discs, but that no other 
abnormality was observed.  The examiner commented that the 
veteran had a significant ongoing low back chronic pain 
problem but that he was regularly carrying out a job as a 
janitor which required quite a bit of lifting.  It was noted 
that he had not had any recent treatment for the back 
problem, but it was felt that there were times when the level 
of pain did limit his functional abilities.  The examiner 
went on to say that these times did not appear to be very 
often or very long, and that the appellant was quite able to 
continue in his current position.  

The Board observes in this instance that on most recent VA 
examination in December 1997, the veteran was shown to have 
retained good range of motion of his low back.  No muscle 
spasm was noted, but some tenderness of the lumbosacral spine 
was elicited.  It is shown that there are degenerative 
changes on X-ray and some narrowing of the disc spaces.  The 
evidence reflects that the veteran has been determined to be 
able to usually carry out his job duties to a substantial 
extent.  

The Board notes, however, that while it appears that 
objective findings associated with the veteran's low back are 
not more than slight on the whole, it has been clinically 
determined that he has an intermittent but significant pain 
process which has been shown to limit and/or hamper his 
physical activities and working ability to a substantial 
extent at times.  He indicates that he requires bedrest when 
the low back is particularly symptomatic.  The Board has 
carefully considered the provisions of 38 C.F.R. §§ 4.40, 
4.45 and 4.59 in this regard and has reviewed the service-
connected lumbosacral spine disability, to include in light 
of functional impairment which may be attributed thereto with 
respect to the holding in DeLuca v. Brown, 8 Vet.App. 202, 
205-7 (1995).  The benefit of the doubt is thus resolved in 
favor of the appellant as to this matter by finding that an 
additional 10 percent may be added to the veteran's 10 
percent disability evaluation on account of functional 
impairment which may be due to pain.  The Board thus finds 
that the service-connected low back disability is more 
appropriately rated as moderate limitation of motion, and 
that a 20 percent rating is warranted for the service-
connected low back disability.  However, absent findings of 
more substantial impairment, to include more significant 
limitation of motion, listing of the whole spine to the 
opposite side, a positive Goldthwait's sign, or marked 
limitation on forward bending in a standing position, an 
evaluation in excess of 20 percent is not warranted.

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Part 4, whether or not 
they were raised by the appellant with respect to the claims 
for an increased ratings above.  See generally Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  However, the Board finds 
that those sections do not provide a basis upon which to 
assign higher disability evaluations as to those matters.  

Additionally, the Board is required to address the issue of 
entitlement to an extraschedular rating under 38 C.F.R. 
§ 3.321 only in cases where the issue is expressly raised by 
the claimant or the record before the Board contains evidence 
of "exceptional or unusual" circumstances indicating that 
the rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  


ORDER

An increased rating for anosmia is denied.

A 30 percent disability rating for nasal polyps is granted 
subject to controlling regulations governing the payment of 
monetary awards.

A separate 10 percent disability rating for pansinusitis is 
granted prior to June 15, 1998 subject to controlling 
regulations governing the payment of monetary awards.

An evaluation in excess of 10 percent for postoperative 
residuals of pansinusitis is denied.

A 20 percent disability rating for lumbosacral strain with 
degenerative joint disease and chronic low back pain is 
granted subject to controlling regulations governing the 
payment of monetary awards.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 


